Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-20 in the reply filed on 01/15/2021 is acknowledged.

It appears that the claim listing includes two claim nos. 17.   Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017/0162855 to Kim et al. (Kim). 
Kim discloses a separator for a secondary cell includes a porous polymer substrate having a first surface and a second opposed surface, and a plurality of pores connected to each other and said pores connecting the first surface to the second surface of the porous polymer substrate; and a heat-resistant coating layer provided on at least one surface of the porous polymer substrate and on internal surfaces of the pores using an atomic layer deposition (ALD) (abstract and figure 1).  The heat-resistant coating comprises silicon carbide or aluminum nitrile (paragraph 54).  Therefore, it is not seen that the heat-resistant coating would not form a plurality of thermally-conductive paths that extend from the first surface to the second surface of the porous polymer substrate because the heat-resistant coating layer is provided on internal surfaces of the pores which are connected to each other and said pores connecting the first surface to the second surface.  The examiner equates the heat-resistant coating to the claimed ceramic material.   The heat-resistant coating is formed by repeating the application of a metal precursor to a solid ceramic layer, the purging of the surface of the porous polymer substrate, the applying of the reactant, and the purging of the surface of the porous polymer substrate (paragraph 81).  The metal precursor applied over the solid ceramic layer comprises aluminum corresponding to the claimed sealant (paragraph 79).  Hence, the examiner takes the position that the aluminum’s capability of prevention of fluid 
Kim does not explicitly disclose a heat-exchange plate.  However, it appears that Kim’s separator meets all structural limitations and chemistry required by the claims.  
Kim’s separator comprises a porous polymer substrate having a first surface and a second opposed surface, and a plurality of pores connected to each other and said pores connecting the first surface to the second surface of the porous polymer substrate; and a heat-resistant coating layer provided on at least one surface of the porous polymer substrate and on internal surfaces of the pores using an ALD (abstract and figure 1).  The heat-resistant coating comprises silicon carbide or aluminum nitrile (paragraph 54).  Therefore, it is not seen that the heat-resistant coating would not form a plurality of thermally-conductive paths that extend from the first surface to the second surface of the porous polymer substrate because the heat-resistant coating layer is provided on internal surfaces of the pores which are connected to each other and said pores connecting the first surface to the second surface.  The examiner equates the heat-resistant coating to the claimed ceramic material.   The heat-resistant coating is formed by repeating the application of a metal precursor to a solid ceramic layer, the purging of the surface of the porous polymer substrate, the applying of the reactant, and the purging of the surface of the porous polymer substrate (paragraph 81).  The metal precursor applied over the solid ceramic layer comprises aluminum corresponding to the claimed sealant (paragraph 79).  Hence, the examiner takes the position that the aluminum’s 
Therefore, it is not seen that the heat-exchanging plate would not present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2018/0005917 to Tang et al. (Tang). 
Tang discloses a foam composite comprising a foam having a plurality of pores and fillers located within the pores (figure 2 and paragraph 23).  The filler further forms a continuous path of thermally conductive material extending from a first surface to a second surface of the foam composite (paragraph 24).  The foam comprises polyurethane foam (paragraph 23).  The first and second surfaces of the composite foam is metallized (figure 3, and paragraph 28).   The filler includes paraffin wax or phase change material, and particles including silicon carbide, diamond or zinc oxide incorporated in the paraffin wax or the phase change material (paragraphs 24, 27 and 54).  In view of the contexts of the reference, it is believed that there is a typographical error and the “silicon carbonate” should be read as 
The examiner equates the phase change material to the claimed flexible sealant.  
The composite foam is disclosed between a heat sink and an electronic package in order to transfer heat from the electronic package to the heat sink (paragraphs 2 and 30).  
The filler provides a continuous path of conductive material within the pores of the foam and said continuous path extending from the first surface to the second surface of the foam (paragraph 23).  The size of the pores can be configured to retain the filler within the pores (paragraph 25).  The pores are thus blocked by the filler and said blockage by the filler would inherently prevent fluid communication between the first and second surfaces of the composite foam.  

Claims 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0359134 to Soong et al. (Soong). 
Soong discloses a compressible thermally conductive sheet comprising a foam layer comprising a plurality of through holes connecting first and second heat .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2015/0213920) discloses a conductive elastic member comprising a foam body having an open cell structure with a plurality of pores vertically connecting upper and lower surface of the foam layer, a conductive elastic .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/Hai Vo/
Primary Examiner
Art Unit 1788